      Case 1:19-cv-00192-GSK Document 282      Filed 11/05/20   Page 1 of 1




                United States Court of International Trade
                     Honorable Gary S. Katzmann
                         Appearance Sheet

Docket No. 19-00192
November 5, 2020 – Hearing via Webex
11:00 a.m.
Jurisdiction 1581(i)
                     Invenergy Renewables LLC et al

                                Plaintiff,
                                   v.
                              United States,

                              Defendant et al.

                                  Counsel

Plaintiff (Invenergy)               Defendant
Plaintiff-Intervenor (Clearway)     Stephen Tosini
Amanda Berman
John Brew
Larry F. Eisenstat
Crowell & Moring LLP

Plaintiff Intervenor (SEIA)     Defendant Intervenor (Hanwha)
Matthew Nicely                  Diana Dimitriuc-Quaia
Daniel Witkowski                 John Gurley
Akin, Gump, Strauss, Hauer       Taniel Anderson
& Feld LLP                       Friederike Goergens
                                 Jessica DiPietro
Plaintiff Intervenor (EDF Renewables)
Keven O’Brien
Christine Streatfeild
Baker & McKenzie, LLP
